UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JAMES GAMINDE,
individually and on behalf of
all others similarly situated,
                                               1:18-cv-300
                        Plaintiff,             (GLS/DEP)

                 v.

LANG PHARMA NUTRITION, INC.
et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Bursor & Fisher, P.A.                 PHILIP LAWRENCE FRAIETTA,
888 Seventh Avenue                    ESQ.
New York, NY 10019                    ALEC LESLIE, ESQ.

FOR THE DEFENDANTS:
Perkins, Coie Law Firm                JALINA J. HUDSON, ESQ.
30 Rockefeller Plaza, 22nd Floor
New York, NY 10112

1201 Third Avenue, 48th Floor         CHARLES C. SIPOS, ESQ.
Seattle, WA 98101

1999 Avenue of the State, 9th Floor   DAVID BIDERMAN, ESQ.
Los Angeles, CA 90067

1888 Century Park East, Suite 1700    STEVEN K. HWANG, ESQ.
Los Angeles, CA 90067

Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                               I. Introduction

      Plaintiff James Gaminde commenced this putative class action on

behalf of purchasers of CVS 100% Pure 300mg Omega-3 Krill Oil

(hereinafter “CVS Krill Oil”) against defendants Lang Pharma Nutrition,

Inc., CVS Health Corporation, and CVS Pharmacy, Inc. (Compl., Dkt. No.

1.) Gaminde alleges that CVS Krill Oil contains only approximately sixty

percent of the 300mg of Omega-3 Krill Oil represented by the label, (id.

¶¶ 3, 8, 14-16), and brings state law claims for deceptive acts or practices,

false advertising, breach of express warranty, breach of implied warranty of

merchantability, unjust enrichment, and fraud, (id. ¶¶ 7, 26, 33, 43, 48, 58,

64). Pending is defendants’ motion to dismiss. (Dkt. No. 14.) For the

following reasons, that motion is granted.

                              II. Background

A.    Facts1

      In 2015, Gaminde purchased a bottle of CVS Krill Oil at a CVS store


      1
        The facts are drawn from Gaminde’s complaint and presented in
the light most favorable to him.
                                      2
in or around Schenectady, New York. (Compl. ¶ 8.)

Krill oil is a type of fish oil that has been associated with many health

benefits. (Id. ¶ 2.) The CVS Krill Oil that Gaminde purchased prominently

displayed on the package that it contained 300mg of Omega-3 Krill Oil.

(Id. ¶ 8.) “However, the CVS Krill Oil purchased by [Gaminde] was

mislabeled in that it did not contain 300mg of Omega-3 Krill Oil.” (Id.) That

is, “[a]ccording to independent research funded by the United States

Department of Agriculture[] [(USDA)] and published in the Journal of the

Science of Food and Agriculture [(hereinafter the Journal)], each bottle of

CVS Krill Oil only contains approximately [sixty percent] of the 300mg of

Omega-3 Krill Oil represented.” (Id. ¶ 3.)

B.    Procedural History

      Gaminde filed his complaint on March 9, 2018. (Id.) He seeks to

represent a class of all persons in the United States who purchased CVS

Krill Oil and a subclass who purchased it in New York. (Id. ¶¶ 17-18.)

Specifically, Gaminde brings claims for: (1) deceptive acts or practices

under N.Y. Gen. Bus. Law § 349, (id. ¶¶ 24-30); (2) false advertising under

N.Y. Gen. Bus. Law § 350, (id. ¶¶ 31-37); (3) breach of express warranty,

(id. ¶¶ 38-43); (4) breach of implied warranty of merchantability, (id. ¶¶ 44-

                                       3
54); (5) unjust enrichment, (id. ¶¶ 55-59); and (6) fraud, (id. ¶¶ 60-64). On

May 15, 2018, defendants filed the pending motion to dismiss pursuant to

Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Dkt. No. 14.)

                                III. Discussion

A.     Rule 12(b)(1)

       Defendants argue that Gaminde’s allegations fail to establish

standing. (Id., Attach. 1 at 14-17.) Specifically, they argue that Gaminde

failed to allege “that the single bottle of CVS Krill Oil that he actually

purchased contained less than 300mg of [Omega-3 Krill Oil].” (Id. at 15.)

Defendants highlight Gaminde’s failure to allege that he tested the CVS

Krill Oil that he purchased, had an independent laboratory test it, or is still

in possession of it such that it may be tested. (Id.) They add that there are

numerous factors that affect the nutrient content amount from sample to

sample, lot to lot, and bottle to bottle, and thus Gaminde has failed to

sufficiently plead an injury-in-fact, which is required for standing. (Id. at

17.)

       Gaminde responds that the following allegation is sufficient to

establish standing: “the CVS Krill Oil purchased by [Gaminde] was

mislabeled in that it did not contain 300mg of Omega-3 Krill Oil.” (Dkt. No.

                                        4
25 at 9 (quoting Compl. ¶ 8).) Gaminde also cites the USDA research

published in the Journal to counter defendants’ arguments regarding the

lack of testing. (Dkt. No. 25 at 10 & n.3.)

      The court agrees with defendants. Faced with a 12(b)(1) motion, “[a]

plaintiff asserting subject matter jurisdiction has the burden of proving by a

preponderance of the evidence that it exists.” Makarova v. United States,

201 F.3d 110, 113 (2d Cir. 2000). “If [a] plaintiff[] lack[s] Article III

standing, a court has no subject matter jurisdiction to hear [his or her]

claim[s].” Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 62 (2d Cir. 2012)

(internal quotation marks and citation omitted). Thus, it is Gaminde’s

burden to prove by a preponderance that he has standing, and he has

failed to do so.

      Among other things, standing requires that “the plaintiff must have

suffered an ‘injury in fact’ . . . which is . . . concrete and particularized.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal citations

omitted). That is, “the injury must affect the plaintiff in a personal and

individual way.” Id. at 560 n.1. Here, Gaminde relies on his conclusory

and unsubstantiated allegation that “the CVS Krill Oil purchased by

[Gaminde] was mislabeled in that it did not contain 300mg of Omega-3 Krill

                                         5
Oil.” (Dkt. No. 25 at 9 (quoting Compl. ¶ 8).)2 Although “[t]he court must

take all facts alleged in the complaint as true and draw all reasonable

inferences in favor of plaintiff, . . . jurisdiction must be shown affirmatively,

and that showing is not made by drawing from the pleadings inferences

favorable to the party asserting it.” Morrison v. Nat’l Austl. Bank Ltd., 547

F.3d 167, 170 (2d Cir. 2008) (emphasis added) (internal quotation marks

and citations omitted); see Citadel Mgmt., Inc. v. Telesis Tr., Inc., 123 F.

Supp. 2d 133, 152 (S.D.N.Y. 2000) (holding lack of standing where claim

was “based upon mere speculation”).

      Gaminde’s argument that the USDA’s study in the Journal concluded

that two bottles3 of CVS Krill Oil contained approximately sixty percent of

       2
          Gaminde also alleges that “he would not have purchased CVS Krill
Oil . . . if he had known that [it] did not, in fact, contain 300mg of Omega-3
Krill Oil.” (Compl. ¶ 8.) He alleges further that “CVS Krill Oil did not have
the . . . benefits as promised, namely that it contained 300mg of Omega-3
Krill Oil,” (id. ¶¶ 29, 36), and he was injured “because the bottles did not
contain 300mg of [Omega-3] Krill Oil,” (id. ¶ 43). In opposing the motion
to dismiss, Gaminde cites these allegations to argue that he has
established standing. (Dkt. No. 25 at 9-10.) But for purposes of standing,
these allegations are just variations of his initial conclusory allegation that
the CVS Krill Oil that he purchased did not contain 300mg of Omega-3
Krill Oil. (Compl. ¶ 8.)
       3
        Defendants assert that the Journal study tested only two bottles of
CVS Krill Oil. (Dkt. No. 14, Attach. 1 at 11.) However, the Journal study
states that “[t]wo lots” were purchased. (Id., Attach. 2 at 7 (CM/ECF-
                                        6
the purported 300mg of Omega-3 Krill Oil, (Dkt. No. 25 at 10 & n.3 (quoting

Compl. ¶ 3)), is a red herring. In Wallace v. ConAgra Foods, Inc., plaintiffs

“pin[ned] their Article III [standing] hopes on the allegation that they paid a

premium price for the Hebrew National products purchased believing them

to be 100% strictly kosher, when they weren’t.” 747 F.3d 1025, 1030 (8th

Cir. 2014). But the Eighth Circuit held that the plaintiffs lacked standing

because their “allegations fail[ed] to show that any of the particular

packages of Hebrew National beef they personally purchased contained

non-kosher beef.” Id. (emphases added). In other words, “it is pure

speculation to say the particular packages sold to the [plaintiff]s were

tainted by non-kosher beef.” Id. at 1031. So here—it is speculation to

allege that because two CVS Krill Oil bottles in a USDA study were found

to have less than the stated amount of Omega-3 Krill Oil, the bottle that

Gaminde purchased must as well.4 See Fahey ex rel. D.C. v. Deoleo USA,


generated page number).) But because Gaminde does not challenge
defendants’ assertion, (see generally Dkt. No. 25), the court will refer to
two bottles. In any event, it makes no difference to the court’s analysis
whether it was two lots or two bottles. It should be noted that the court
may properly take the Journal study into consideration on a 12(b)(1)
motion. See Makarova, 201 F.3d at 113.
       4
       Defendants argue that “the amount of any naturally-occurring
nutrient or substance in an agricultural product[] can be expected to vary
                                       7
Inc., Case No. 18-cv-2047, 2018 WL 5840664, at *2 (D.D.C. Nov. 8, 2018)

(rejecting reliance on study results to support inference that particular

bottle of product was mislabeled because of methodological, temporal, and

geographic assumptions required)5; Meyer v. Colavita USA Inc., Case No.

10–61781–CIV, 2011 WL 13216980, at *5 (S.D. Fla. Sept. 13, 2011)

(dismissing claim where “[p]laintiffs d[id] not allege facts suggesting that



from product-to-product and lot-to-lot.” (Dkt. No. 14, Attach. 1 at 15-16
(internal citation and emphasis omitted).) Indeed, the USDA study itself
concedes that “[t]here are many possible reasons for the supplements
containing less than the stated label amount of [Omega-3 Krill Oil],”
including “fluctuations in the fatty acid concentrations of fish during
different times of the year.” (Id., Attach. 2 at 10 (CM/ECF-generated page
number) (internal footnote omitted).) Gaminde does not address these
arguments. (See generally Dkt. No. 25.)
      5
        The Fahey court questioned drawing on the study in part because
it used a small sample size of three bottles; here, there is also a small
sample size of two bottles. See 2018 WL 5840664, at *2; supra n.3. The
second assumption that Fahey took issue with was temporal, as the study
was conducted eight years before the plaintiff purchased his bottle. See
2018 WL 5840664, at *2. Similarly, here, the study was published before
Gaminde made his purchase. (Compare Dkt. No. 14, Attach. 2 at 4
(CM/ECF-generated page number), with Compl. ¶ 8.) Finally, Fahey
notes the problematic geographic relationship between the study’s
purchase of three bottles in California and the plaintiff’s purchase in the
District of Columbia. See 2018 WL 5840664, at *3. As the USDA study
tested CVS Krill Oil purchased in the areas around Lafayette, Indiana and
Chesterfield, Missouri, (Dkt. No. 14, Attach. 2 at 7 (CM/ECF-generated
page number)), and Gaminde made his purchase in or around
Schenectady, New York, (Compl. ¶ 8), the same problem exists here.
                                       8
the olive oil they purchased was not actually extra virgin olive oil” but

instead “support[ed] their claims with speculation and unwarranted

extrapolation from [a] [s]tudy’s findings . . . [that] involved a very limited

sampling”).

      Gaminde’s failure to allege that he tested his bottle of CVS Krill

Oil—indeed, his failure to make any allegation regarding how he knows

that it was mislabeled—is fatal. See Mahon, 683 F.3d at 62, 66;

Makarova, 201 F.3d at 113.

B.    Rule 12(b)(6)

      Defendants also argue, pursuant to Rule 12(b)(6), that Gaminde’s

complaint should be dismissed for failure to state a claim. (Dkt. No. 14,

Attach. 1 at 9-14, 17-18.) However, because the court has held that

Gaminde lacks standing to pursue his claims, there is no need to reach

defendants’ Rule 12(b)(6) arguments. See Price v. Saugerties Cent. Sch.

Dist., 305 F. App’x 715, 716 (2d Cir. 2009) (“Because we conclude . . . that

the plaintiffs lack standing, we need not reach the other ground for

disposition.”); see also Kelen v. Nordstrom, Inc., 259 F. Supp. 3d 75, 82

(S.D.N.Y. 2016).

C.    Amendment of Gaminde’s Complaint

                                        9
      In his response to defendants’ motion to dismiss, Gaminde states

that “to the extent that the [c]ourt finds any deficiencies in [his] pleadings,

[he] respectfully requests leave to amend.” (Dkt. No. 25 at 14 (citing Fed.

R. Civ. P. 15(a)(2)).) But Gaminde ignores that there are rules. Gaminde

failed to file a cross-motion pursuant to Local Rule 7.1(c), and he also

failed to comply with Local Rule 7.1(a)(4), which states that “[a] party

moving to amend a pleading pursuant to Fed. R. Civ. P. . . . 15 . . . must

attach an unsigned copy of the proposed amended pleading to its motion

papers.” See Zuk v. Onondaga County, No. 5:7–CV–732, 2010 WL

3909524, at *21 (N.D.N.Y. Sept. 30, 2010), aff’d 471 F. App’x 70 (2d Cir.

2012) (rejecting request for leave to file amended complaint because,

among other things, “[p]laintiff’s request was submitted, not as a proper

motion, but merely as an argument raised in his response memorandum of

law” and lacked copy of proposed amended pleading).6

      Moreover, the court is not required to grant leave to amend if

amendment would be futile, such that “it appears beyond doubt that the


       6
      “A party appearing without counsel is afforded extra leeway in
meeting the procedural rules governing litigation[.]” Enron Oil Corp. v.
Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993). But Gaminde is not without
counsel.
                                       10
plaintiff can plead no set of facts that would entitle him to relief.” Milanese

v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d Cir. 2011). “There is no

proposed amendment of any kind available to the [c]ourt. As a result,

based on the information before the [c]ourt, it appears beyond doubt that

plaintiff can plead no set of facts that would entitle h[im] to relief.”

Robertson v. MetLife Sec, Inc., Case # 16-CV-289, 2018 WL 1569385, at

*5-6 (W.D.N.Y. Mar. 30, 2018), appeal filed No. 18-1236 (2d Cir. Apr. 26,

2018) (internal quotation marks and citations omitted); see also Gregory v.

ProNAi Therapeutics, Inc., No. 18-1061-cv, 2018 WL 6288008, at *3 & n.6

(2d Cir. Dec. 3, 2018) (affirming district court’s denial of leave to amend

where “plaintiffs sought leave to amend in a footnote at the end of their

opposition to defendants’ motion to dismiss, they included no proposed

amendments[,]” and “did [not] file a motion to amend or otherwise provide

the district court with a list of proposed modifications to the complaint that

would cure the defects that resulted in dismissal”).7 Consequently,

       7
        In his response to defendants’ motion to dismiss, Gaminde did not
allude to additional facts that were not alleged in the complaint. (See
generally Dkt. No. 25); see also O’Brien v. Carrier Coach, Inc., No.
03–CV–875, 2006 WL 692409, at *7 n.6 (W.D.N.Y. Mar. 13, 2006)
(denying request to amend because “plaintiff has not alluded to the
existence of any facts or cited any law that would cure the defects” in the
complaint) (citing Bliss v. Rochester City Sch. Dist., 196 F. Supp. 2d 314,
                                        11
amendment would be futile, see Robertson, 2018 WL 1569385, at *6, and

Gaminde’s one-sentence request to amend at the end of his response,

(Dkt. No. 25 at 14), is denied.

                                  IV. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion to dismiss pursuant to Rule

12(b)(1) (Dkt. No. 14) is GRANTED; and it is further

      ORDERED that defendants’ motion to dismiss pursuant to Rule

12(b)(6) (Dkt. No. 14) is DENIED AS MOOT; and it is further

      ORDERED that Gaminde’s complaint (Dkt. No. 1) is DISMISSED;

and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

March 25, 2019
Albany, New York




342 (W.D.N.Y. 2002), aff’d 103 F. App’x 421 (2d Cir. 2004)).
                                        12
